Citation Nr: 0729555	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for throat cancer.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1942 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9, Substantive Appeal, received in March 2005, 
the veteran requested a hearing before the Board.  In April 
2007, the AOJ sent notice of the hearing to the veteran at 
his address then on file.  The veteran did not appear for his 
hearing scheduled for May 2007.  However, notice sent by the 
Board in July 2007 to the same address was returned to the 
Board as undeliverable.  Thus, it is unclear whether the 
veteran received notice of the hearing.  The claims must be 
remanded to afford the veteran an opportunity for the hearing 
before the Board which he requested.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

After determining the veteran's correct address, please 
schedule him for a Board hearing through the St. 
Petersburg, Florida Regional Office.  He should be 
notified of the option to present testimony via 
videoconference in lieu of a Travel Board hearing.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



